In a coram nobis proceeding, defendant appeals from an order of the former County Court, Kings County, dated May 17, 1962, which denied, without a hearing) his application to vacate a judgment of said court, rendered March 14, 1956 after a jury trial, convicting him of possession of narcotics with intent to sell, and imposing sentence. Order affirmed. The application seeks to vacate the judgment upon the ground that it is based upon the receipt of evidence obtained in violation of the Federal and State Constitutions. The judgment predates the rule of Mapp v. Ohio (367 U. S. 643). Hence, that rule may not be invoked by writ of error coram nobis to vacate such judgment (see People v. Hyde, 16 A D 2d 942; People v. Zito, 18 A D 2d 668; People v. Muller, 11 N Y 2d 154). Ughetta, Acting P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.